Citation Nr: 0308330	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a right acriomioclavicular separation.  

2.  Entitlement to a compensable rating for right hallux 
valgus.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action by the RO 
that denied an evaluation in excess of 30 percent for 
residuals of a right acriomioclavicular separation and denied 
a compensable rating for right hallux valgus.  The Board 
remanded this case to the RO in September 2002 for further 
development.  It is now again before the Board for appellate 
consideration at this time.  


REMAND

In a July 2002 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a member of the Board.  
In view of this request, the Board remanded this case to The 
RO in September 2002 with instructions to schedule the 
veteran for the requested hearing.  

Pursuant to the Board's September 2002 remand, the veteran 
was scheduled to appear at an RO hearing before a Member of 
the Board on April 16, 2003.  In a statement dated April 3, 
2003, the veteran informed the RO that he wished to withdraw 
his request for a personal hearing before the Board and the 
case was withdrawn from the Travel Board docket on April 7, 
2003.  In a separate statement the veteran stated that he had 
to withdraw his request for a hearing because he was to 
undergo a surgical procedure on his feet shortly before the 
scheduled hearing.  In this statement he also indicated that 
he wished to reschedule his hearing.  

The Board finds that the veteran has demonstrated good cause 
for rescheduling the hearing.  Accordingly, his motion to 
reschedule is granted.  38 C.F.R. § 20.702(c)(2) (2002).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

The RO should schedule a hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at the RO.  

After the action requested in this remand, the case should be 
returned to the Board, if otherwise in order 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




